DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered but are moot in light of a new rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 11-12, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2011/0252027 in view of Yu, Yang, Xiaojun Wan, and Xinjie Zhou. "User embedding for scholarly microblog recommendation." further in view of Pazzani, Michael J., and Daniel Billsus. "Content-based recommendation systems." 
Regarding claims 1, 8, and 15, Chen teaches “a method comprising: receiving a message at a computing device, the message including content” ([0022] “the user can compose and transmit messages, as well as receive, review, and respond to messages from other users.”);
([0006] “One or more content pointer profiles each including a vector of words associated with a content pointer located within one or more messages are obtained” words and content i.e. factual information (content) and opinions (words)); 
 “selecting an entity to recommend based on the ranking scores” (fig. 3 item 45 and [0033] “A ranking threshold is applied to the scores of the ranked URLs and the URLs with scores that satisfy the threshold are selected as recommendations (block 45)”);
Chen however does not explicitly teach the remaining limitations. Yu however teaches 
“determining, based on the content, a representation of a hypothetical ideal recommendation to provide to a user in response to the message” (Yu pg. 3 figure 2 
    PNG
    media_image1.png
    396
    403
    media_image1.png
    Greyscale
) 
(Yu abstract “Then the recommendation is accomplished based on the similarity between a user’s vector and a microblog text’s vector”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with that of Yu since a combination of known methods would yield predictable results. As shown in Yu, user2vec is a known framework for getting text or data into vector representation. As such, this technique would operate in a predictable manner with the system of Chen.
Both references however do not explicitly teach the remaining limitations. Pazzani however teaches “calculating difference metrics for the entity representations that indicate a degree of difference” (abstract “a means for describing the items that may be recommended, a means for creating a profile of the user that describes the types of items the user likes, and a means of comparing items to the user profile to determine what to recommend” wherein comparing two items is calculating a difference (opposite of similarity)) “between a corresponding entity representation and the representation of the hypothetical ideal recommendation” (previous citation and pg. 333 ¶10.5 “In order to classify a new, unlabeled item, the algorithm compares it to all stored items using a similarity function and determines the "nearest neighbor" or the k nearest neighbors.”. The unlabeled item is interpreted as the hypothetical idea recommendation and the stored item is the entity representation)
“determining, based on the difference metrics, ranking scores for at least a subset of the plurality of entities” (pg. 333 §10.5 “the class label or numeric score for a previously unseen item can then be derived from the class labels of the nearest neighbors”)

Note that independent claims 8 and 15 recite the same substantial subject matter as independent claim 1, and are thus subject to the same rejection. The difference in embodiment is taught by Chen, including a non-transitory computer readable medium [0006], and a processor and memory [0006].
Regarding claims 4 and 11, the Chen, Yu, and Pazzani references have been addressed above. Chen further teaches “wherein generating the second vector based on entities with which the user has previously indicated an affinity comprises: retrieving, from a data store, vector representations of the entities with which the user has previously indicated an affinity” ([0029] “A candidate set of messages that each contain a content pointer, such as a URL is generated (block 41) as possible recommendations for providing to a requesting user” and abstract “A content profile including a vector of words extracted from messages associated with a user is obtained. One or more content pointer profiles each including a vector of words associated with a content pointer located within one or more messages are obtained”); and 
“combining the vector representations of the entities with which the user has previously indicated an affinity to generate the second vector” ([0008] “The relevance scores and the vote scores are combined for each of the candidate content pointers as a combined score”)
Regarding claims 5, 12, and 18, the Chen, Yu, and Pazzani references have been addressed above. Chen further teaches “wherein the entity representation for a given entity is generated by: retrieving entity description data and user affinity data from a data store, the entity description data including factual information about the given entity, and the user affinity data indicating opinions of other users regarding the given entity” (abstract “A content profile including a vector of words extracted from messages associated with a user is obtained. One or more content pointer profiles each including a vector of words associated with a content pointer located within one or more messages are obtained. The content profile is compared with each of the content pointer profiles. A relevance score is determined for that content pointer by calculating a similarity between the user words and the content pointer words. The content pointers are ranked based on the relevance score”); 
“generating a first vector based on the factual information” ([0006] “One or more content pointer profiles each including a vector of words associated with a content pointer located within one or more messages are obtained.”); 
“generating a second vector based on the user affinity data” ([0006] “A content profile including a vector of words extracted from messages associated with a user is obtained”); and 
“combining the first vector and the second vector to produce the entity representation” ([0008] “The relevance scores and the vote scores
Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2011/0252027 in view of Yu, Yang, Xiaojun Wan, and Xinjie Zhou. "User embedding for scholarly microblog recommendation." further in view of Pazzani, Michael J., and Daniel Billsus. "Content-based recommendation systems." and Ramesh et al. US 2018/0121549.
Regarding claims 2, 9, and 16, the Chen, Yu, and Pazzani references have been addressed above. Yu further teaches “wherein determining the representation of the hypothetical ideal recommendation comprises: generating a first vector based on the content of the message” (Yu pg. 2 fig. 1, which shows generating a vector based off text received);
Chen teaches “combining the first vector and [the second] vector to generate an input vector” (Chen [0008] “The relevance scores and the vote scores are combined for each of the candidate content pointers as a combined score”); and 
All however do not explicitly teach the remaining limitations. Ramesh however teaches “generating a second vector based on entities with which the user has indicated an affinity” (Ramesh [0066] “At step 310, the user-interest vector of the user is generated based on at least a mapping of the extracted semantic data of each entity data with the one or more leaf nodes in the interest taxonomy”)
“applying a machine-learned model to map the input vector to the representation of the hypothetical ideal recommendation” (Ramesh [0064] “The data extracting processor 204 may also process images and/or videos posted, mentioned or liked by the user, by use of feature extraction, object recognition, and automatic captioning techniques or methods, based on deep learning and other techniques to extract named entities (such as famous landmarks, famous people and common objects appearing in video frames and images).”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen, Yu, and Pazzani with that of Ramesh since “there is a need for a method and a system that can facilitate the processing of the data extracted from the social media platforms and hence, inferring the useful information about the user's interests in much easier, efficient, useful, and displayable manner.” Ramesh [0002] of which Ramesh solves the issue of inferring useful information about a user’s interest. 
Claims 6-7, 13-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2011/0252027 in view of Yu, Yang, Xiaojun Wan, and Xinjie Zhou. "User embedding for scholarly microblog recommendation." further in view of Pazzani, Michael J., and Daniel Billsus. "Content-based recommendation systems." and Ramesh et al. US 2018/0121549 and Catherine, Rose, et al. "Explainable entity-based recommendations with knowledge graphs."
Regarding claims 6, 13, and 19, the Chen, Yu, and Pazzani references have been addressed above. All references do not explicitly teach the claim limitations. Ramesh however teaches “analyzing the message content to determine an intent of the user” (Ramesh [0022] “A "request" refers to a message, an instruction, or a query that is indicative of initiating a task or a process to achieve desired response. For example, an individual associated with an organization may raise the request, transmitted to a computing server, to process social media data of one or more users to infer user's interests and preferences for one or more products, services, or events, such as sports, movies, travel, politics, and/or the like.”);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Chen, Yu, and Pazzani with that of Ramesh since “there is a need for a method and a system that can facilitate the processing of the data extracted from the social media platforms and hence, inferring the useful information about the user's interests in much easier, efficient, useful, and displayable manner.” Ramesh [0002] of which Ramesh solves the issue of inferring useful information about a user’s interest. 
All references however do not explicitly teach a knowledge graph. Catherine however teaches “querying a knowledge graph, based on the determined intent of the user, to identify a second plurality of entities, the second plurality of entities including the given entity” (Catherine pg. 2 figure 4 which shows querying the graph 
    PNG
    media_image2.png
    584
    555
    media_image2.png
    Greyscale
); 
“determining an affinity score for the given entity based on a model of the user, the affinity score indicating an affinity between the user and the given entity” (under figure 4, “In this simple example, we will let the scores for (tom_hanks, bridge_of_spies), (tom_hanks, inferno), (drama_thriller, bridge_of_spies), and (drama_thriller, snowden), be 0.4, 0.4, 0.3 and 0.3 respectively.”), 
(Catherine abstract “Our method jointly ranks items and knowledge graph entities using a Personalized PageRank procedure to produce recommendations together with their explanations.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen, Yu, Pazzani, and Ramesh with that of Catherine since a combination of known methods would yield predictable results. As shown in Catherine, knowledge graphs are known to be used when recommending items to users. As such, this graph would operate in a known and predictable manner with the system of Chen, Yu, and Ramesh.
Regarding claims 7, 14, and 20, the Chen, Yu, Ramesh, Pazzani and Catherine references have been addressed above. Catherine further teaches “further comprising querying a knowledge graph, based on the determined intent of the user, to identify a second plurality of entities, the second plurality of entities including the given entity” (Catherine pg. 2 figure 4 which shows querying the graph 
    PNG
    media_image2.png
    584
    555
    media_image2.png
    Greyscale
), 
“wherein determining the ranking score for the given entity includes: determining a first ranking score based on the measure of difference between the entity representation corresponding to the given entity and the representation of the hypothetical ideal recommendation” (pg. 2 left col. “Next, the model has two sets of rules for ranking: one set for joint ranking of movies that the user would like, together with the most likely reason”); 
(previous citation,  “and a similar set for movies that the user would not like”); and 
“combining the first ranking score and the second ranking score to calculate a total ranking score” (Catherine pg. 2 right col. “Our system then proceeds to consolidate the recommendations and the explanations by grouping by movie names, adding together their ‘like’ scores and deducting their ‘dislike’ scores.”)
Allowable Subject Matter
	It is noted that no individual claim feature renders the claims as a whole patentable. Each limitation indicated as allowable renders the claim patentable only when taken in combination with the other claim limitations. 
Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While prior art generally teaches generating vector representations of recommendations and requests, o prior art teaches the limitations recited in the above claims, particularly generating the positive and negative examples and determining a distance between them to update the model.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124